DECISION AND JUDGMENT ENTRY
This case is on appeal from the May 11, 1999 judgment of the Ottawa County Court of Common Pleas which sentenced appellant, Tyson L. Jones, following his conviction on charges of trafficking in crack cocaine in the vicinity of a juvenile, in violating R. C. 2925.03(A). Counsel was appointed to represent appellant on appeal.
Pursuant to the guidelines set forth in Anders v.California (1967), 386 U.S. 738, appellant's court-appointed appellate counsel has filed an appellate brief and motion to withdraw as counsel.  She mailed a copy of the brief and motion to appellant and informed him that he had a right to file his own brief.
Appellant's counsel states in her motion that she thoroughly reviewed the record in this case and concluded that the trial court did not commit any error prejudicial to appellant. However, in compliance with the requirements of Anders v.California, supra, appellant's counsel has submitted a brief setting forth the following possible issues for review, which we will treat as assignments of error:
  "A.  Whether the Trial Court's sentence was contrary to law.
  "B.  Whether appellant received effective assistance of counsel."
Appellant's appointed counsel concludes that these alleged errors are unsupported by the record and/or by the law. Therefore, she concludes that an appeal would be frivolous. Appellant did not submit his own brief.
Appellant was indicted on five counts, one count of engaging in a pattern of corrupt activity and four counts of trafficking crack cocaine in the vicinity of juveniles.  He pled guilty to one of the trafficking counts.  Following a presentence investigation, he was sentenced.  During the sentencing hearing, the court considered the facts contained in the presentence report and concluded that appellant presents a risk to the community of committing another offense.  The court then sentenced appellant to three years incarceration, ordered that he pay restitution to the Ottawa County Drug Unit, ordered that he pay a mandatory fine of $5,000, and suspended his driving privileges for five years.
In compliance with the directives of Anders, supra at 744, we have also fully reviewed the record and found that there are no errors by the trial court that would justify a reversal of the judgment.  Therefore, we find this appeal to be wholly frivolous.  Counsel's request to withdraw as appellate counsel is found well-taken and is hereby granted.
Having found that the trial court did not commit error prejudicial to appellant, the judgment of the Ottawa County Court of Common Pleas is hereby affirmed.  Pursuant to App.R. 24, appellant is hereby ordered to pay the court costs incurred on appeal.
JUDGMENT AFFIRMED.
A certified copy of this entry shall constitute the mandate pursuant to App.R. 27.  See, also, 6th Dist.Loc.App.R. 4, amended 1/1/98.
Peter M. Handwork, J., Melvin L. Resnick, J., Richard W. Knepper, P.J., CONCUR.